Citation Nr: 0613119	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-32 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from December 1954 to November 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied an increased 
evaluation for sinusitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The veteran seeks an increased evaluation for his service-
connected sinusitis, currently evaluated as 30 percent 
disabling and protected.  He contends that symptomatology 
associated with his service-connected sinusitis presents a 
greater degree of impairment than indicated by the currently 
assigned evaluation.

The veteran was afforded a VA examination in September 2004.  
However, his claims file was not provided to the examiner for 
review.  The veteran's representative has challenged the 
adequacy of that VA examination, on the basis that the claims 
folder was not made available to the examiner and that, as a 
result, the examination is inadequate for rating purposes.  
VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Because the rating criteria for sinusitis include 
consideration of the number and length of incapacitating 
episodes due to the disability and a determination whether 
the veteran has had radical surgery for sinusitis, review of 
the medical history is relevant to the rating criteria where 
the evaluation of sinusitis is at issue.

The veteran, through his representative, also contends that 
due to his worsened sinusitis a definite employment handicap 
exists and the provisions of 38 C.F.R. § 3.321(b) should be 
considered and applied in his favor in order to grant a 
higher disability rating.  

Accordingly, the claim is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected chronic, 
severe, frontal sinusitis.  The examiner 
should discuss all findings and should 
comment on the severity of the condition 
and the frequency of any symptoms.  The 
examiner should specifically state whether 
or not the veteran has chronic 
osteomyelitis, near constant sinusitis, 
headaches, pain, tenderness of the 
affected sinus, purulent discharge, or 
crusting.  The examiner should also state 
whether or not the veteran has had radical 
surgery for the sinusitis.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

2.  Inform the veteran of the criteria for 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The 
veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service- connected sinusitis.  This 
evidence may include records pertaining to 
lost time or sick leave used due to 
sinusitis, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization. 

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence 
obtained after the October 2004 
supplemental statement of the case was 
issued.  Consider whether referral under 
38 C.F.R. § 3.321(b)(1) is appropriate.  
If any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

